a DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18, and 20 are presented for examination.
Claim 19 has been cancelled.
Claims 11-18, and 20 are allowed.

Terminal Disclaimer
The Terminal Disclaimer, filed 05/26/2022, has been acknowledged, approved, and placed in the files of records.

Invention
The Present invention teaches "An unmanned aircraft navigation system includes a controller and at least one measurement component coupled to the controller. The at least one measurement component includes at least two sensors with one of the at least two sensors being redundant sensor for another one of the at least two sensors. The at least one measurement component is configured to provides data measured by the at least two sensors to the controller.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-18, and 20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 05/26/2022, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 16-17 are allowed, the claims 2-15, 18, and 20 are also allowed based on their dependency upon the independent claims 1, 16-17.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          Nicolas et al. (US Pat. No.: 8,660,715 B2) teaches “A monitoring device includes one or more devices for implementing monitoring, in order to check whether two flight management systems are able to operate in dual mode during operations requiring navigation and guidance performance. For example, a change condition verification device may be included in a second or slave flight management system so that sequencing requests and resynchronization requests received from a first or master flight management system are verified for accuracy before implementation. The verification may include comparison of positional data used by the first and second flight management systems or a comparison of a resynchronized flight plan to information from a navigation data database.”

          Rollet et al. (US Pub. No.: 2015/0362598 A1) teaches “Device for receiving radio-navigation signals, for aiding the piloting of an aircraft, comprising a first master GNSS module and a second slave GNSS module which are dissimilar, the first master GNSS module comprising a first means for processing radio-navigation signals and a first means for computing guidance data (X.sub.g), the second slave GNSS module comprising a second means for processing radio-navigation signals and a second means for computing guidance data (X.sub.g) on the basis of the measurements provided by the said second means for processing signals, each GNSS module furthermore comprising a comparison means for comparing between the outputs X.sub.g1,X.sub.g2 of the said first and second means for computing guidance data, suitable for executing the following integrity test: |X.sub.g1−X.sub.g2|>K.sub.g.Math.√{square root over (Variance(X.sub.g1−X.sub.g2))}
and for inferring an integrity defect if the said integrity test is satisfied.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667